United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
GOVERNMENT PRINTING OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1239
Issued: November 20, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 13, 2017 appellant filed a timely appeal from an April 18, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has established a recurrence of disability commencing
February 1, 2016 causally related to his June 24, 2009 employment injury.

1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested an oral argument before the Board. By order dated October 12, 2017, the Board
exercised its discretion and denied appellant’s request for an oral argument. The Board found that appellant’s
arguments on appeal could properly be adjudicated by review of the evidence of record. Order Denying Request for
Oral Argument, Docket No. 17-1239 (issued October 12, 2017).

FACTUAL HISTORY
On July 13, 2009 appellant, then a 45-year-old information technology specialist, filed a
traumatic injury claim (Form CA-1) alleging that on June 24, 2009 he injured his right shoulder
and neck in the performance of duty. He indicated that he had developed right shoulder pain
while holding a telephone to his shoulder while typing and writing.
On December 11, 2009 OWCP accepted the claim for cervical strain.3 By letter dated
January 5, 2010, it accepted a recurrence of a medical condition as of September 6, 2009.
On March 11, 2016 appellant submitted a notice of recurrence (Form CA-2a) claiming
disability commencing February 1, 2016. On the Form CA-2a he wrote that his condition never
completely resolved and was gradually worsening, with cramps in his left shoulder and neck
area. Appellant also reported that he had stiffness in his right shoulder and neck, with left upper
arm muscle spasms.
By letter dated April 21, 2016, OWCP requested that appellant submit additional
evidence to support his recurrence claim. On May 2, 2016 appellant submitted a February 25,
2016 note from Dr. Derek Kram, a Board-certified orthopedic surgeon. Dr. Kram indicated that
appellant was seen on February 18 and 25, 2016. He diagnosed cervical strain, degenerative disc
disease, and bilateral shoulder radiculopathy. Dr. Kram related that appellant reported pain one
week prior to treatment. Appellant also submitted an April 13, 2016 report from Dr. Natalie
Vassall, a Board-certified internist. Dr. Vassall reported that appellant had a flare-up of low
back pain, and was requesting light-duty work.
By decision dated June 2, 2016, OWCP denied the claim for a recurrence of disability. It
found that the medical evidence was insufficient to establish the claim.
On June 22, 2016 appellant requested a hearing before an OWCP hearing representative.
A hearing was held on February 9, 2017.
Appellant submitted a July 12, 2016 report from Dr. Kram. Dr. Kram wrote that
appellant had been under his care since July 31, 2009, and he discussed appellant’s treatment
history. He wrote that appellant was seen on September 30, 2011, and was not seen again until
February 18, 2016. As to February 18, 2016 Dr. Kram indicated that appellant reported neck and
bilateral shoulder pain for the prior three weeks. He wrote that, at that time, the impression was
cervical strain with cervical degenerative disc disease and bilateral radicular symptoms “status
post a prior work-related injury.” Dr. Kram indicated that appellant was treated with a Medrol
(methylprednisolone) dose pack and physical therapy, and was last seen on April 21, 2016.
By decision dated April 18, 2017, OWCP’s hearing representative affirmed the June 2,
2016 OWCP decision. She found the medical evidence failed to establish a recurrence of
disability as of February 1, 2016 causally related to the June 24, 2009 employment injury.

3

The record does not reflect that appellant received wage-loss compensation on the supplemental or periodic rolls
as a result of this injury.

2

LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening or new exposure to the work environment that
caused the illness.4
An employee who claims a recurrence of disability due to an accepted employment injury
has the burden of proof to establish by the weight of substantial, reliable, and probative evidence
that the disability for which he or she claims compensation is causally related to the accepted
injury. This burden of proof requires that an employee furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound reasoning.5 Where no such rationale is present, medical evidence is of
diminished value.6
ANALYSIS
In the present case, OWCP accepted a cervical strain as a result of the employment
incident on June 24, 2009. Appellant had indicated that he held a telephone with his right
shoulder, while using his hands to type and write. He returned to work on July 7, 2009, and now
has claimed a recurrence of disability commencing February 1, 2016.
To establish the claim, there must be probative medical evidence that appellant had a
disabling, employment-related condition as of February 1, 2016. When a physician’s statements
consist only of a repetition of the employee’s complaints that excessive pain caused an inability
to work, without making an objective finding of disability, the physician has not presented a
medical opinion on the issue of disability or a basis for payment of compensation.7 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employees to self-certify their disability and entitlement to
compensation.8
Dr. Kram indicated that appellant was seen on February 18, 2016, with complaints of
neck and shoulder pain for the prior three weeks.9 He did not discuss disability for work as of
February 1, 2016. Moreover, Dr. Kram did not explain how any condition on February 1 or 18,
4

20 C.F.R. § 10.5(x); R.S., 58 ECAB 362 (2007).

5

I.J., 59 ECAB 408 (2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

6

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

7

See A.C., Docket No. 17-0384 (issued September 11, 1017).

8

S.P., Docket No. 16-1384 (issued February 1, 2017).

9

Supra note 7.

3

2016 was causally related to the June 24, 2009 employment injury. He briefly referred to status
post “prior work injury” without further explanation.10
As to the accepted diagnosis of cervical strain, Dr. Kram did not explain why he opined
that appellant continued to have an employment-related strain. He noted that he had not treated
appellant since 2011, and provides no indication of how there was a spontaneous change in an
employment-related cervical strain resulting in disability. Dr. Kram did not provide adequate
bridging evidence to show a spontaneous worsening of the accepted conditions, or that he
required further medical treatment.11
With respect to a diagnosis of cervical degenerative disc disease or shoulder
radiculopathy, these are not accepted conditions. Dr. Kram did not provide medical rationale
explaining how these conditions were causally related to the June 24, 2009 employment injury.12
It is appellant’s burden of proof to establish the claim for compensation. The Board finds
appellant did not meet his burden of proof in this case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
Appellant has failed to establish a recurrence of disability commencing February 1, 2016
causally related to his June 24, 2009 employment injury.

10

Supra note 8.

11

J.F., Docket No. 16-1915 (issued March 10, 2017).

12

See L.R., Docket No. 16-0520 (issued June 15, 2016); L.F., Docket No. 14-1817 (issued February 2, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 18, 2017 is affirmed.
Issued: November 20, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

